ORDER
PER CURIAM:
Appeal from convictions of two counts of robbery in the first degree, § 569.020, RSMo 1978; two counts of kidnapping, § 565.110, RSMo 1978; and one count of armed criminal action, § 571.015, RSMo 1978 for which he was sentenced to imprisonment for a term of ten (10) years on each of the robbery counts, said sentences to run concurrently; five (5) years on each of the kidnapping counts, said sentences to run consecutively with the sentences imposed on the robbery counts; and three (3) years on the armed criminal action count, said sentence to run concurrently with the sentences imposed on the robbery and kidnapping counts, for a total of fifteen (15) years.
Affirmed. Rule 30.25(b)